04/21/2022



                                                                          Case Number: DA 22-0074




    IN THE SUPREME COURT OF THE STATE OF MONTANA
            Supreme Court Cause No. DA 22-0074

 KIM PIERCE DBA KP TRUCKING,

                Plaintiff-Appellant,
   vs.

 M & P LEASING, LLC,
                Defendant-Appellee.


        On Appeal from the Montana Tenth Judicial District Court
 Judith Basin County, Cause No. DV-23-2020-15, Hon. Jon A. Oldenburg

          ORDER GRANTING EXTENSION OF TIME FOR
             APPELLANT TO FILE OPENING BRIEF


     Upon consideration of Appellant-Plaintiff, Kim Pierce dba KP

Trucking, Unopposed Motion for Extension of Time to File Appellant’s

Opening Brief, and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension of

time to and including May 27, 2022, within which to prepare, file and serve

her Opening Brief.

     Electronically dated and signed below.


                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                    April 21 2022